                                                         UNITED STATES BANKRUPTCY COURT
                                                                DISTRICT OF OREGON
 In re                                                               )    Case No.        20-30636-dwh7
 L. D. Tonsager & Sons, Inc.                                         )
                                                                     )
                                                                     )    Notice of Debtor's
                                                                     )    Amendment of Mailing List or
 Debtor(s)                                                           )    Schedules D, E, F, E/F, G, or H

1. Filing Instructions for Debtor(s)

   A. File this form to add or delete creditors from the mailing list and/or Official Forms (OF)
      Schedules D, E, F, E/F, G or H, or change the amount or classification of a debt listed on
      Schedules D, E, F and/or E/F. An amendment filing fee is required.

   B. If filing in paper, include a creditor mailing list with only the new or deleted creditors listed
      in the format set forth on Local Bankruptcy Form (LBF) 104. Be sure to label each set of
      changes (i.e., “Add”, “Delete”, etc.).

   C. If amending Schedules D, E, F, E/F, G or H, label them as “Supplemental” and include only
      the new information, and file them with this notice.

   D. If amending Schedules D, E, F or E/F, file OF B 106Sum for individual debtors, or
      OF B 206Sum for non-individual debtors.

   E. If the case is closed, file a separate motion to reopen with the applicable filing fee.

   F. To file an address change for a previously listed creditor, use LBF 101C instead of this form.

2. Service Instructions for Debtor(s)

   A. When adding creditors, serve each new creditor with this notice, and a copy of any of the
      following documents that have already been filed in this case:

         1. The notice of meeting of creditors (i.e., notice of bankruptcy case) that includes all 9 digits
            of any Social Security Number (SSN) or Individual Taxpayer Identification Number (ITIN).

         2. Each applicable amended schedule.

         3. When the time for filing a timely proof of claim or complaint under 11 U.S.C. § 523(c) or
            § 727 has expired, a separate notification that adding the creditor may not result in
            discharge of the debt. You must create this notification.

         4. Chapter 7 or 11: Any order fixing time for filing a proof of claim form.




728 (12/1/18)                                                            Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                          Best Case Bankruptcy



                                                  Case 20-30636-dwh7        Doc 5      Filed 02/26/20
         5. Chapter 9, 11, 12, or 13:

                    The notice of any pending confirmation hearing, all related documents sent with
                     that notice and, in a chapter 13 case, the most recent proposed plan; or

                    The most recent confirmation order, the most recent confirmed plan, and, if a
                     confirmed chapter 11 plan, the approved disclosure statement.

         6. Chapter 11, 12 or 13: Any notice of modification of plan, including attachments, if time for
            objection has not expired.

         7. Chapter 9 or 11:

                    The names and addresses of the chairperson and any attorney for each official
                     committee of creditors or equity security holders.

                    The notice of any pending hearing on a disclosure statement, with attachments.

   B. When deleting creditors, changing a creditor status (e.g., nondisputed to disputed), or
      reducing a creditor’s claim, serve each affected creditor with this notice, the applicable
      amended schedule(s), and the following:

         1. A notice to each deleted creditor that:

                    the creditor is being deleted and will not receive any further notices; and

                    if time has been fixed to file a proof of claim, the creditor should contact the
                     creditor’s attorney with any claims questions.

         2. Chapter 9 or 11: A notice to each affected creditor that a proof of claim must be filed by
            the later of (a) 30 days from the service date of this notice, or (b) the latest time fixed
            by the court.

3. Certificate of Compliance

The undersigned debtor or debtor's attorney certifies that: (A) all applicable requirements
above have been completed; and (B) the attachments are true and correct or were individually
verified by the debtor(s).

 Dated:            February 26, 2020                         /s/ Ann K. Chapman
                                                             Signature
                                                             Ann K. Chapman 503-241-4869
                                                             Type or Print Signer's Name and Phone No.
                                                             29174 SW Town Center Loop West, Ste 204
                                                             Wilsonville, OR 97070
                                                             XX-XXXXXXX
                                                             Debtor's Address & Taxpayer ID #(s) (last 4 digits)



728 (12/1/18)                                                               Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy



                                                  Case 20-30636-dwh7              Doc 5    Filed 02/26/20
 Fill in this information to identify the case:

 Debtor name            L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF OREGON

 Case number (if known)               20-30636-dwh7
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            30,633.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            30,633.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           803,794.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            28,399.99

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,491,493.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,323,686.99




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy



                                                             Case 20-30636-dwh7                                     Doc 5              Filed 02/26/20
 Fill in this information to identify the case:

 Debtor name          L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)              20-30636-dwh7
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    East Shore Equities LLC                       Describe debtor's property that is subject to a lien                         $0.00                    $0.00
        Creditor's Name                               MCA
        5788 Merric Rd, Ste 205
        Massapequa, NY 11758
        Creditor's mailing address                    Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4195
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                                      $0.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



                                                   Case 20-30636-dwh7                        Doc 5      Filed 02/26/20
 Fill in this information to identify the case:

 Debtor name         L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)          20-30636-dwh7
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $208,522.00
           Betst LLC; dba: BETSTCO                                            Contingent
           Attn: Jason Cary                                                   Unliquidated
           83371 Melton Rd, N                                                 Disputed
           Creswell, OR 97426
                                                                             Basis for the claim:    NEW CREDITOR
           Date(s) debt was incurred
                                                                             Duty refund
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $18,780.00
           China Herbs & Natural Product Int'l Corp                           Contingent
           Attn: Wenyi Niu                                                    Unliquidated
           4804 SE 69th Ave                                                   Disputed
           Portland, OR 97206
                                                                             Basis for the claim:    NEW CREDITOR
           Date(s) debt was incurred
                                                                             Duty Refund
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           EIN Cap, Inc.                                                      Contingent
                                                                              Unliquidated
           160 Pearl Street, 5th Floor                                        Disputed
           New York, NY 10005
                                                                             Basis for the claim:    NEW CREDITOR
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $30.00
           Elephantus LLC                                                     Contingent
           Attn: Ebraham Al-Aregi                                             Unliquidated
           55221 McDonald Rd.                                                 Disputed
           Vernonia, OR 97064
                                                                             Basis for the claim:    NEW CREDITOR
           Date(s) debt was incurred
                                                                             Duty Refund
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         40927                                                Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 5           Filed 02/26/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)            20-30636-dwh7
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $360.00
          Fagus GreCon Inc.                                                   Contingent
          Attn: Tim McClure                                                   Unliquidated
          648 Griffith Rd, Ste A                                              Disputed
          Charlotte, NC 28217
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,806.00
          Hareline Dubbin LLC                                                 Contingent
          Attn: Marcos Vergara                                                Unliquidated
          24712 Territorial Rd                                                Disputed
          Monroe, OR 97456
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,637.00
          Hayward, Jered J.                                                   Contingent
          dba: Bottles and Tins                                               Unliquidated
          Attn: Jered Hayward                                                 Disputed
          4705 Battle Crek Rd, SE
          Salem, OR 97302                                                    Basis for the claim:    NEW CREDITOR
                                                                             Duty Refund
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,013.00
          James King & Co., Inc.                                              Contingent
          Attn: Tim Pearson                                                   Unliquidated
          PO Box 37                                                           Disputed
          Tualatin, OR 97062
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,499.00
          Key Knife, Inc.                                                     Contingent
          Attn: Don Corcoran                                                  Unliquidated
          19100 SW 125th Ct.                                                  Disputed
          Tualatin, OR 97062
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,312.00
          Krude Solutions                                                     Contingent
          Attn: Ronald Brid                                                   Unliquidated
          9953 SE Pine Street                                                 Disputed
          Portland, OR 97216
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 5           Filed 02/26/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)            20-30636-dwh7
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $837.00
          LumaLaser, Inc.                                                     Contingent
          Attn: Tim Ziegenbein                                                Unliquidated
          84777 Charlottes Way                                                Disputed
          Eugene, OR 97405
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,075.00
          Moxilabs LLC                                                        Contingent
          Attn: Harlan Moore                                                  Unliquidated
          30943 Ehlen Dr.                                                     Disputed
          Albany, OR 97321
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,438.00
          Oregon Seafoods LLC                                                 Contingent
          Attn: Mike Babcock                                                  Unliquidated
          PO Box 5800                                                         Disputed
          Coos Bay, OR 97420
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $54,013.00
          Paychex Time & Attendance Inc.                                      Contingent
          Attn: Ivy Widjaja                                                   Unliquidated
          9650 SW Nimbus Ave                                                  Disputed
          Beaverton, OR 97008
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $69.00
          Precision LLC                                                       Contingent
          Attn: Nancy Sturdevant                                              Unliquidated
          3800 NE Three Mile Lane                                             Disputed
          McMinnville, OR 97128
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,623.00
          Pro-Plus Fasteners LLC                                              Contingent
          Attn: Anthony Rigoni                                                Unliquidated
          PO Box 25490                                                        Disputed
          Portland, OR 97298
                                                                             Basis for the claim:    NEW CREDITOR
          Date(s) debt was incurred
                                                                             Duty Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 5           Filed 02/26/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)            20-30636-dwh7
              Name

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $8,074.00
           Rumple, Scott K.                                                   Contingent
                                                                              Unliquidated
           15175 SW Warbler Way, Unit 101                                     Disputed
           Beaverton, OR 97007
                                                                             Basis for the claim:    NEW CREDITOR
           Date(s) debt was incurred
                                                                             Duty Refund
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $529.00
           Smith Teamaker, LLC                                                Contingent
           Attn: Ravi Kroesen                                                 Unliquidated
           110 SE Washington St.                                              Disputed
           Portland, OR 97214
                                                                             Basis for the claim:    NEW CREDITOR
           Date(s) debt was incurred
                                                                             Duty Refund
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,662.00
           Vinyl Northwest Inc dba: Pella Vinyl                               Contingent
           Attn: Christine Bach                                               Unliquidated
           18600 NE Wilkes Rd                                                 Disputed
           Portland, OR 97230
                                                                             Basis for the claim:    NEW CREDITOR
           Date(s) debt was incurred
                                                                             Duty Refund
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,543.00
           Xtractek, LLC                                                      Contingent
           Attn: Charles Weller                                               Unliquidated
           2115 W 24th Ave                                                    Disputed
           Eugene, OR 97405
                                                                             Basis for the claim:    NEW CREDITOR
           Date(s) debt was incurred
                                                                             Duty Refund
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                       372,822.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          372,822.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 5           Filed 02/26/20
    L. D. Tonsager & Sons, Inc. - 20-30636-dwh7 - Pg. 1 of 3


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                   Betst LLC; dba: BETSTCO
                   Attn: Jason Cary
                   83371 Melton Rd, N
                   Creswell, OR 97426


                   China Herbs & Natural Product Int'l Corp
                   Attn: Wenyi Niu
                   4804 SE 69th Ave
                   Portland, OR 97206


                   East Shore Equities LLC
                   5788 Merric Rd, Ste 205
                   Massapequa, NY 11758


                   EIN Cap, Inc.
                   160 Pearl Street, 5th Floor
                   New York, NY 10005


                   Elephantus LLC
                   Attn: Ebraham Al-Aregi
                   55221 McDonald Rd.
                   Vernonia, OR 97064


                   Fagus GreCon Inc.
                   Attn: Tim McClure
                   648 Griffith Rd, Ste A
                   Charlotte, NC 28217


                   Hareline Dubbin LLC
                   Attn: Marcos Vergara
                   24712 Territorial Rd
                   Monroe, OR 97456


                   Hayward, Jered J.
                   dba: Bottles and Tins
                   Attn: Jered Hayward
                   4705 Battle Crek Rd, SE
                   Salem, OR 97302


                   James King & Co., Inc.
                   Attn: Tim Pearson
                   PO Box 37
                   Tualatin, OR 97062




                Case 20-30636-dwh7   Doc 5   Filed 02/26/20
L. D. Tonsager & Sons, Inc. - 20-30636-dwh7 - Pg. 2 of 3



               Key Knife, Inc.
               Attn: Don Corcoran
               19100 SW 125th Ct.
               Tualatin, OR 97062


               Krude Solutions
               Attn: Ronald Brid
               9953 SE Pine Street
               Portland, OR 97216


               LumaLaser, Inc.
               Attn: Tim Ziegenbein
               84777 Charlottes Way
               Eugene, OR 97405


               Moxilabs LLC
               Attn: Harlan Moore
               30943 Ehlen Dr.
               Albany, OR 97321


               Oregon Seafoods LLC
               Attn: Mike Babcock
               PO Box 5800
               Coos Bay, OR 97420


               Paychex Time & Attendance Inc.
               Attn: Ivy Widjaja
               9650 SW Nimbus Ave
               Beaverton, OR 97008


               Precision LLC
               Attn: Nancy Sturdevant
               3800 NE Three Mile Lane
               McMinnville, OR 97128


               Pro-Plus Fasteners LLC
               Attn: Anthony Rigoni
               PO Box 25490
               Portland, OR 97298


               Rumple, Scott K.
               15175 SW Warbler Way, Unit 101
               Beaverton, OR 97007




            Case 20-30636-dwh7   Doc 5   Filed 02/26/20
L. D. Tonsager & Sons, Inc. - 20-30636-dwh7 - Pg. 3 of 3



               Smith Teamaker, LLC
               Attn: Ravi Kroesen
               110 SE Washington St.
               Portland, OR 97214


               Vinyl Northwest Inc dba: Pella Vinyl
               Attn: Christine Bach
               18600 NE Wilkes Rd
               Portland, OR 97230


               Xtractek, LLC
               Attn: Charles Weller
               2115 W 24th Ave
               Eugene, OR 97405




            Case 20-30636-dwh7   Doc 5   Filed 02/26/20
